internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-104662-00 date in re request for private_letter_ruling under sec_1241 of the internal_revenue_code legend taxpayer premises building agency agency court statute corp city c d f g h j m n plr-104662-00 s t u v w dear this letter responds to a letter dated date submitted on behalf of taxpayer requesting a private_letter_ruling regarding the application of sec_1241 of the internal_revenue_code to a payment to taxpayer to terminate his rights in the premises taxpayer represents the following facts in c taxpayer entered into a g-year commercial lease with taxpayer as tenant for the premises a rental unit in the building taxpayer continued to renew the lease for d years until w changing the named tenant on the lease to corp the name under which taxpayer was doing business in t on f taxpayer filed a rent overcharge complaint against the landlord with agency the agency formerly charged with enforcing city’s rent control laws in the complaint taxpayer claimed that during the course of taxpayer’s occupancy the predominant use of the premises had been residential and that the premises were therefore subject_to the applicable rent control law taxpayer continued to occupy the premises without a written lease after protracted proceedings on h agency the agency currently charged with the duty_of administering the rent control program issued a final order determining that the predominant use of the premises had been residential and that the premises continuously had been subject_to rent control law from the time taxpayer took occupancy this final order was upheld on j by the court city’s rent control law gives a tenant the right to continued possession of a property and establishes the maximum rent that may be charged this right of possession is for an indefinite time period the landlord may evict such a tenant only under specific circumstances as listed in the statute as a result of the determination that the premises were subject_to the rent control law the landlord agreed to pay taxpayer dollar_figures in return for taxpayer surrendering all lease and statutory rights to the premises this agreed sum represents dollar_figurem plus dollar_figuren to cover estimated_taxes the estimated_tax amount was determined under the assumption that taxpayer’s gains from the transaction would be treated as capital plr-104662-00 gains further the landlord agreed to pay an additional_amount up to dollar_figureu plus interest and penalties if the internal_revenue_service determines that the gain is ordinary finally the landlord agreed to pay dollar_figurev to a law firm to cover taxpayer’s legal fees sec_61 provides that gross_income includes all income from whatever source derived except as otherwise provided by law a taxpayer’s sec_61 gross_income is not limited to the actual receipt of gain but also includes the receipt of any economic benefit unless excluded by law see glenshaw glass co v 348_us_426 a payment on behalf of a taxpayer generally would cause the taxpayer to be in receipt of an economic benefit and thus sec_61 gross_income 279_us_716 payment by the purchaser of the seller’s taxes and legal fees in connection with the sale of real_property are included in the purchase_price of the property revrul_57_565 1957_2_cb_546 gain from the sale_or_exchange of an asset held for more than one year is treated as long-term_capital_gain if the asset disposed of is a capital_asset as defined in sec_1221 sec_1221 defines the term capital_asset as property held by the taxpayer whether or not connected with the taxpayer’s trade_or_business unless the property meets one of the listed exceptions sec_1221 excludes the following five categories of property from the definition of capital_asset inventory property of a character that is subject_to the allowance for depreciation provided in sec_167 or real_property used in a trade_or_business certain intangible_property accounts_receivable acquired in the ordinary course of trade_or_business and certain publications received from the united_states government sec_1222 defines long-term_capital_gain as gain from the sale_or_exchange of a capital_asset held for more than one year gain from property described in sec_1221 ie real_property used in a trade_or_business though excluded from capital_asset treatment by sec_1221 may still give rise to long-term_capital_gains treatment under sec_1231 sec_1_1221-1 of the income_tax regulations specifically provides that gains or losses from the sale_or_exchange of property described in sec_1221 are not treated as gains and losses from the sale_or_exchange of capital assets except to the extent provided in sec_1231 sec_1231 provides capital_gain treatment for property used in a trade_or_business provided sec_1231 gains exceed sec_1231 losses sec_1231 defines property_used_in_the_trade_or_business as property used in a trade_or_business of a character that is subject_to the allowance for depreciation under sec_167 held for more than year and real_property used_in_the_trade_or_business held for more than one year which is not inventory property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of taxpayer’s trade_or_business certain intangible_property or certain publications received from the united_states government none of these exceptions apply to this case plr-104662-00 we note that sec_1231 rather than sec_1221 may apply to the instant case because the facts indicate that taxpayer’s leasehold may have been used in part or for a portion of the lease period for the conduct of taxpayer’s business business use of real_property precludes that property from receiving capital_asset treatment under sec_1221 however we do not need to determine whether the leasehold is excluded under sec_1221 because it will either be a sec_1221 capital_asset or a sec_1231 asset in either case the gain recognized on the exchange of the leasehold will be capital rather than ordinary in revrul_72_85 1972_1_cb_234 the service determined that a leasehold of land used in a trade_or_business is sec_1231 property even if it is of indefinite duration this revenue_ruling clarified revrul_56_531 1956_2_cb_983 which holds in part that the service acquiesces in 19_tc_667 acq 1956_2_cb_7 aff’d 210_f2d_752 2d cir cert_denied 348_us_829 the petitioner in mccue bros leased a hat shop in new york city for a portion of his occupancy the petitioner held the property under a written lease however after the lease expired the petitioner continued to occupy the property under a statutory tenancy by virtue of the new york rent control laws that had taken effect shortly before the end of the written lease in affirming the tax_court in mccue bros the second circuit stated that it was immaterial whether the petitioner held the property under a lease or through the rent control laws the court stated we think the right of possession under a lease or otherwise is a substantial property right which does not lose its existence when transferred if it is sold by the tenant to a third person the gain derived therefrom is a capital_gain f 2d pincite the court further stated that the holding_period began when the statutory right of possession attached id at in stotis v commissioner t c memo the tax_court came to a similar result in the case of a residential leasehold mr stotis the petitioner leased space in an apartment building that he used as a residence the landlord desiring to use the real_estate for other purposes entered into a surrender agreement with the petitioner whereby the petitioner exchanged his right in the property for a cash payment the tax_court held that the petitioner’s leasehold interest in a residence was a capital_asset and that the petitioner’s sale of the leasehold interest constituted a sale_or_exchange taxable as capital_gain the facts of this case are not clear as to whether the property in question is properly treated as real_property used_in_the_trade_or_business for purposes of sec_1221 and sec_1231 if it is not real_property used_in_the_trade_or_business the leasehold interest is a capital_asset under sec_1221 if it is real_property used_in_the_trade_or_business any gain attributable to the sale_or_exchange of the leasehold interest is treated as long- term capital_gain under sec_1231 taxpayer’s holding_period began with the vesting of the statutory right of occupancy on c therefore taxpayer held the property for more than one year additionally under revrul_72_85 the fact that taxpayer’s leasehold interest under the rent control laws was for an indefinite period does not preclude plr-104662-00 sec_1231 long-term_capital_gain treatment under sec_1241 amounts received by a lessee for the cancellation of a lease or by a distributor of goods for the cancellation of a distributor’s agreement if the distributor has a substantial capital_investment in the distributorship are considered as amounts received in exchange for such lease or agreement based on the foregoing we conclude that the amounts received by taxpayer are considered amounts received in exchange for taxpayer’s leasehold interest in the premises further we conclude that taxpayer realized long-term_capital_gain on the sale of the leasehold interest taxpayer’s interest in the premises is either a capital_asset under sec_1221 or real_property used_in_the_trade_or_business under sec_1231 in either event gain realized from the sale of the leasehold interest is treated as long-term_capital_gain payments of the legal fees and income taxes are part of the purchase_price to the extent that such payments are given in exchange for taxpayer’s leasehold interest and not for taxpayer abandoning some other legal right or property not related to the transaction in question according to the power_of_attorney on file with the ruling_request a copy of this letter was sent to taxpayer this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours harold e burghart assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy
